DETAILED ACTION
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the protrusion is provided in the liquid ejection head. However, from the figures, it would appear the protrusion is provided on the head, not in the head. Clarification is required.
All claims dependent from claim 2 are rejected on this basis. 


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the rail has a movable rail and a fixed rail. However, it is not clear how a single rail can have two other distinct rails. Clarification is required.
All claims dependent from claim 3 are rejected on this basis. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “in the movable rail, compared with a first gap between the upper wall and the lower wall in a first end of the moving path, a second gap between the upper wall and the lower wall in a second end opposite to the first end is wide, and the second end is adjacent to the fixed rail.” It is not understood what this is intended to mean. Clarification is required.
All claims dependent from claim 4 are rejected on this basis. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood what is meant by “a maximum height of the teeth.” Clarification is required.
All claims dependent from claim 11 are rejected on this basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (2018/0236797).

 	Regarding claim 1, Ohashi teaches a head lifting lowering device comprising:
a lifting lowering mechanism (fig. 10, item 503/504) that moves a liquid ejecting head (fig. 10, item 8), which ejects a liquid, in a first direction (fig. 10, direction along inclined segment of 501a) in which the liquid ejecting head is lifted/lowered;
a frame (fig. 10, item 501) that supports the lifting lowering mechanism (see fig. 10); and
an adjusting member (fig. 10, item 504) that moves the lifting lowering mechanism relative to the frame in a second direction (fig. 10, direction along vertical segment of 501a) different from the first direction (see fig. 10).

 	Regarding claim 2, Ohashi teaches the head lifting lowering device according to claim 1, wherein
the lifting lowering mechanism includes a rail (fig. 10, item 501a, 503a) supported by the frame, and
the rail guides, in the first direction, a protrusion (fig. 10, item 801) provided in the liquid ejecting head.

 	Regarding claim 3, Ohashi teaches the head lifting lowering device according to claim 2, wherein the rail has a movable rail (fig. 10, rail 503a)  and a fixed rail (fig. 10, item 501a) the fixed rail is fixed to the frame, and the adjusting member moves the movable rail relative to the frame (see fig. 10, note that adjusting member 504 moves movable rail 503a).

	Regarding claim 4, Ohashi teaches the head lifting lowering device according to claim 3, wherein the first direction includes a component of a horizontal direction (compare figs. 3, 10), the movable rail includes an upper wall and a lower wall that form a moving path on which the protrusion moves (compare figs. 3, 10, note upper and lower cam followers of rail 503a), in the movable rail, compared with a first gap between the upper wall and the lower wall in a first end of the moving path, a second gap between the upper wall and the lower wall in a second end opposite to the first end is wide, and the second end is adjacent to the fixed rail (see 112 rejection).

 	Regarding claim 5, Ohashi teaches the head lifting lowering device according to claim 3, wherein the first direction includes a component of a horizontal direction,
the movable rail includes an upper wall and a lower wall that form a moving path on which the protrusion moves, a virtual line which extends from a first end of the movable rail to a second end opposite to the first end so as to pass through a center between the upper wall and the lower wall in the second direction includes a first segment, a second segment, and a third segment, the second end is adjacent to the fixed rail,
the first segment is parallel to the lower wall and connects the first end and a first end point, the second segment connects the first end point and a second end point,
the third segment is parallel to the lower wall and connects the second end point and the second end, and a gap between the second end point and the lower wall is wider than a gap between the first end point and the lower wall (see fig. 10, note that rail 503a meets all limitations).

 	Regarding claim 6, Ohashi teaches the head lifting lowering device according to claim 3, wherein the liquid ejecting head ejects the liquid onto a transported medium in a state in which the protrusion is held at a first position and in a state in which the protrusion is held at a second position, and the first position and the second position are located in the movable rail (Note that protrusion 803 is always located in the movable rail).

 	Regarding claim 7, Ohashi teaches the head lifting lowering device according to claim 6, wherein the liquid ejecting head has a nozzle surface (fig. 10, item 8a) on which a nozzle from which the liquid is ejected is open, and the nozzle surface of the liquid ejecting head in which the protrusion is held at the first position is parallel to the nozzle surface of the liquid ejecting head in which the protrusion is held at the second position (see fig. 10).

 	Regarding claim 8, Ohashi teaches the head lifting lowering device according to claim 3, further comprising a cap that covers a nozzle surface of the liquid ejecting head, wherein the cap covers the nozzle surface of the liquid ejecting head in a state in which the protrusion is held by the fixed rail ([0024], see fig. 10).

 	Regarding claim 9, Ohashi teaches the head lifting lowering device according to claim 3, further comprising a wiper (fig. 8, item 172) that wipes a nozzle surface of the liquid ejecting head ([0051]-[0057]), wherein the wiper wipes the nozzle surface of the liquid ejecting head in a state in which the protrusion is held by the fixed rail (see fig. 10, Note that the protrusions are always held by their respective rails).

 	Regarding claim 10, Ohashi teaches the head lifting lowering device according to claim 2, wherein the lifting lowering mechanism includes a driving gear (fig. 10, item 504) and a rack (fig. 10, item 503b) that engages the driving gear, the rack moves relative to the driving gear in the first direction in accordance with rotation of the driving gear, teeth of the rack face the second direction, and the adjusting member changes a position of the rack with respect to the driving gear in the second direction (see fig. 10).

 	Regarding claim 11, Ohashi teaches the head lifting lowering device according to claim 10, wherein a maximum change amount by which the adjusting member changes the position of the rack is smaller than a maximum height of the teeth (see fig. 10, note that gear can only move within the bounds of the rack).

 	Regarding claim 12, Ohashi teaches the head lifting lowering device according to claim 2, wherein a dimension of the rail is longer than a dimension of the liquid ejecting head in the first direction (see 112 rejection about the rails. See fig. 10).

 	Regarding claim 13, Ohashi teaches the head lifting lowering device according to claim 1, wherein the lifting lowering mechanism includes a reference member (fig. 10, item 502a) that supports the liquid ejecting head and a movable member (fig. 10, item 802) that supports the liquid ejecting head and is configured to move relative to the frame (see fig. 10), and the adjusting member moves the movable member relative to the reference member (see fig. 10).

 	Regarding claim 14, Ohashi teaches the head lifting lowering device according to claim 13, wherein the reference member and the movable member are provided apart from each other in a longitudinal direction of the liquid ejecting head (see fig. 10).

 	Regarding claim 15, Ohashi teaches the head lifting lowering device according to claim 13, wherein the reference member and the movable member are provided apart from each other in the first direction (see fig. 10, Note that this can mean any number of things).

 	Regarding claim 16, Ohashi teaches the head lifting lowering device according to claim 1, wherein the adjusting member is provided outside the frame (see fig. 10, Note that adjusting member 504 is “outside” of the frame 501).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in in view of Kitaoka (2013/0162707).

 	Regarding claim 17, Ohashi teaches the head lifting lowering device according to claim 1. Ohashi does not teach wherein the lifting lowering mechanism is provided inside the frame, the adjusting member includes a screw provided outside the frame, and the lifting lowering mechanism moves relative to the frame upon rotation of the screw. Kitaoka teaches an adjusting member including a screw that moves a frame upward and downward upon rotation (Kitaoka, [0011], fig. 35). It would have been obvious to one of skill in the art at the time if invention to use screws as the adjusting member, as disclosed by Kitaoka, instead of the rack and pinion disclosed by Ohashi because doing so would have amounted to the simple substitution of one known raising/lowering mechanism for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853